                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

 GIORGIO ZAMPIEROLLO-RHEINFELDT,
         Plaintiff,
              v.
 INGERSOLL-RAND DE PUERTO RICO, CIVIL NO. 15-1255 (RAM)
 INC. and/or TRANE PUERTO RICO,
 and/or TRANE PUERTO RICO LLC,

         Defendants.


                                   OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

       Pending before the Court is Defendants Ingersoll-Rand Puerto

Rico, Inc. and/or Trane Puerto Rico, and/or Trane Puerto Rico LLC’s

Motion in Limine and Requesting Order to Strike Exhibits 5, 10, 11

From    Plaintiff’s        Opposition         to   Motion    for     Summary    Judgment

(“Motion in Limine”) (Docket No. 33). After considering the Motion

as well as the subsequent opposition and sur-reply, the Court

GRANTS the pending Motion in Limine.

       For   the   reasons      set     below,     both     the    Trane   Chile   Office

“Business Overview” (Exhibit 31-5) and the HVAC Puerto Rico office

“2013 Financial Summary” (Exhibit 31-10) are stricken from the

record. The Court need not address the Caribbean Business newspaper

page    showing      a     table    entitled       “Puerto        Rico’s    Largest     Air

Conditioner Distributors” (Exhibit 31-11) as it was voluntarily

withdrawn     from       the   record    by    Plaintiff      in    his    Opposition    to
Civil No. 15-1255 (RAM)                                                          2


Defendants Motion in Limine and Requesting Order to Strike Exhibits

5,   10,   11   From    Plaintiff’s    Opposition   to   Motion   for    Summary

Judgment (“Opposition”). (Docket No. 41 at 5).

                  I.      FACTUAL AND PROCEDURAL BACKGROUND

       On March 18, 2015, Plaintiff Giorgio Zampierollo-Rheinfeldt

(“Zampierollo” or “Plaintiff”) sued Ingersoll-Rand Puerto Rico,

Inc.   and/or    Trane    Puerto   Rico,   and/or   Trane   Puerto      Rico   LLC

(collectively,         “Defendants”)    seeking     monetary      damages      and

declaratory relief under the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. 621 et seq., Puerto Rico Law No. 100, 29 P.R.

Laws Ann. tit § 146 et seq. (“Law 100”), and Puerto Rico Law No.

80, 29 P.R. Laws Ann. tit § 146 et seq. (“Law 80”). (Docket No. 1

at 7-9). Generally, he averred that he was wrongfully discharged

due to his age and his duties were assigned to two (2) younger

employees. Id. at 7 ¶¶ 44-45.

       Defendants filed a Motion for Summary Judgment on January 8,

2016 alongside a Statement of Uncontested Material Facts (“SUMF”).

(Docket Nos. 19 and 20). In response, Plaintiff filed a Memorandum

of Law in Support of His Opposition to Defendant’s Motion for

Summary Judgment (“Memorandum in Opposition”) (Docket No. 30) and

an Opposition To “Defendants’ Statement of Uncontested Material

Facts In Support Of Motion For Summary Judgment” And Plaintiff’s

Additional Statements Of Uncontested Facts (“Opposition to SUMF”).

(Docket No. 31). The Court will address the pending Motion for
Civil No. 15-1255 (RAM)                                                        3


Summary Judgment (Docket No. 19) and the Memorandum in Opposition

(Docket No. 30) in a separate Opinion and Order.

       Defendants’ pending Motion in Limine seeks to strike from the

record Exhibit 5 and Exhibit 10 from Plaintiff’s Opposition to

SUMF. (Docket No. 33). Defendants claim that the exhibits should

be    precluded   from    evidence   because:    (1)   they    were    belatedly

produced in violation of Fed. R. Civ. P. 26(a) and (e); and (2)

they lack proper authentication. Id. at 3-6.

                              II.    LEGAL STANDARD

     A. Civil Procedure Rules Governing Duty to Disclose in Pre-Trial
        Discovery Process

       Fed. R. Civ. P. 26 “promotes fairness both in the discovery

process and at trial.”       TLS Mgmt. & Mktg. Servs. LLC v. Rodriguez-

Toledo, 2018 WL 4677451, at *12 (D.P.R. 2018) (quotation omitted).

It is also meant to “prevent ‘trial by ambush,’ because opposing

counsel      cannot       adequately cross-examine         without      advance

preparation.” Diaz-Casillas v. Doctors' Ctr. Hosp. San Juan, 342

F. Supp. 3d 218, 226–27 (D.P.R. 2018) (citing Macaulay v. Anas, 321

F.3d 45, 50, 52 (1st Cir. 2003)).

       Fed. R. Civ. P. 26 governs how parties must make initial

disclosures.      To   comply,   a   party   must   provide    “a   copy--or   a

description       by     category    and     location-of      all     documents,

electronically stored information, and tangible things that the

disclosing party has in its possession, custody, or control and
Civil No. 15-1255 (RAM)                                                         4


may use to support its claims or defenses, unless the use would be

solely   for     impeachment.”    Fed.       R.    Civ.   P.   26(a)(1)(A)(ii).

Furthermore, a party must supplement its initial disclosures “in

a timely manner if the party learns that in some material respect

the disclosure or response is incomplete or incorrect, and if the

additional or corrective information has not otherwise been made

known to the other parties during the discovery process or in

writing.” Id. If a party fails to abide by either subsection, Fed.

R. Civ. P. 37(c) applies.

     Specifically, Fed. R. Civ. P. 37(c)(1) “authorizes the trial

court to impose sanctions, up to and including dismissal of the

action on account of a party's failure to comply with these

automatic disclosure obligations.” López Ramírez v. Grupo Hima San

Pablo,   Inc.,    2020   WL   365554,   at    *3   (D.P.R.     2020)   (quotation

omitted). “[W]hen a party fails to provide information […] as

required by Rule 26(a) or (e), the party is not allowed to use

that information […] to supply evidence on a motion, hearing, or

at a trial, unless the failure was substantially justified or is

harmless.” Vargas-Alicea v. Cont'l Cas. Co., 2019 WL 1453070, at

*5 (D.P.R. 2019). It is the party facing sanctions who must prove

the same. See Eldridge v. Gordon Bros. Grp., L.L.C., 863 F.3d 66,

85 (1st Cir. 2017). Thus, exclusion of evidence is “not a strictly

mechanical exercise.” Medina Rodriguez v. Canovanas Plaza Rial
Civil No. 15-1255 (RAM)                                                     5


Econo Rial, LLC, 2019 WL 5448538, at *5 (D.P.R. 2019) (quotation

omitted).

      Lastly, The First Circuit has enumerated several factors

district    courts   should   consider    when   determining    whether    to

preclude previously undisclosed evidence. These include:

      (1) the history of the litigation; (2) the sanctioned
      party’s need for the precluded evidence; (3) the
      sanctioned party’s justification (or lack of one) for
      its late disclosure; (4) the opponent-party’s ability to
      overcome the late disclosures' adverse effects—e.g., the
      surprise and prejudice associated with the late
      disclosure; and (5) the late disclosure’s impact on the
      district court’s docket.

Esposito v. Home Depot U.S.A., Inc., 590 F.3d 72, 78 (1st Cir.

2009) (citation omitted). See also Amoah v. McKinney 875 F.3d 60,

62 (1st Cir. 2017).

                                III. ANALYSIS

      The parties had until October 16, 2015 to conduct discovery.

(Docket No. 12). On October 2, 2015, the Court extended the

discovery deadline until November 30, 2015. (Docket No. 16). In

their Motion in Limine, Defendants claim that            Exhibits 5 and 10

of the Opposition to SMUF were belatedly produced (Docket No. 33

at 2). 1 They also claimed in both the Motion in Limine and in their

Reply to Opposition to Motion in Limine (“Reply”), that Plaintiff



1 The Court notes that in the Motion in Limine, the “untimeliness” argument is

made regarding Exhibit 5, whereas the lack of authentication argument is used
primarily to strike Exhibit 10. (Docket No. 33). However, as both Exhibits 5
and 10 were first included as part of the same Opposition to SMUF, the Court
will address whether both Exhibits were untimely disclosed.
Civil No. 15-1255 (RAM)                                                  6


failed to authenticate both Exhibits, since he provided no details

as to where they came from or who prepared them. (Docket Nos. 33

at 5-6 and 45 at 1).

     A look at the factors detailed in Esposito shows that most of

them are not in Plaintiff’s favor.

     A. History of the Litigation

     In the present case, there is no evidence on the record that

Plaintiff has failed to comply with the Court-imposed deadlines or

abused the discovery process. While the discovery, dispositive

motion and pretrial deadlines were extended at different times,

Plaintiff does not have a monopoly on the requests for extension.

(Docket Nos. 13 and 27). Some were also presented by Defendants

(Docket Nos. 15 and 17) and others were filed jointly. (Docket No.

22). In the First Circuit’s Esposito opinion, the Court noted that

the case was not one “where the sanctioned party ignored pre-

sanction warnings from the district court” or which seemed to be

“an act of calculated gamesmanship on the part of the sanctioned

party.” Esposito, 590 F.3d at 79. A similar situation occurred

here. Compare with Santiago-Díaz v. Laboratorio Clínico y De

Referencia Del Este, 456 F.3d 272, 277 (1st Cir. 2006) (holding

that preclusion of expert testimony was proper as plaintiff’s

“dereliction   [of   the   Court   deadlines]   was   both   obvious   and

repeated.”) Thus, this factor is neutral at best.
Civil No. 15-1255 (RAM)                                                          7


     B. The Plaintiff’s Need for the Exhibits

     In his Opposition, Plaintiff states that Exhibit 5 (Business

Overview – Chile) is “pertinent” because it “evidently casts doubt

on the truthfulness of Defendant’s new theory.” (Docket No. 41 at

4). This “new” theory being that Plaintiff was terminated “as a

result of an implementation [in the Puerto Rico office] of a

‘successful’ structure that had already been used in Chile.” Id.

Plaintiff thus uses Exhibit 5 to show that the structure in place

at the Chile office was “far from successful,” that the Chile

office “barely made Operating Income [from 2009-2012], and was

losing   money.”   Id.   at   5.    However,       “that   proposition—even     if

accepted—does not establish the sort of ‘need’ for the evidence

necessary to allow its introduction even if it has not been timely

disclosed.” Contour Design, Inc. v. Chance Mold Steel Co., 2011 WL

4527404, at *9 (D.N.H. 2011).

     To prevail in a ADEA claim, a Plaintiff must show that age

was “the but-for cause of his or her termination by a preponderance

of the evidence.” Rodriguez-Cruz v. Stewart Title Puerto Rico,

Inc., 209 F. Supp. 3d 427, 438 (D.P.R. 2016) (citation omitted).

Exhibit 5 fails to show this “but-for cause.” Hence, “the admission

or exclusions of [this exhibit] is not what will determine the

success of the Plaintiff's case.” Carrington Mortg. Servs., LLC v.

Gionest,   2020    WL   86195,     at   *4   (D.    Me.    2020).   Moreover,   by

presenting this Exhibit, Plaintiff seems to be inviting the Court
Civil No. 15-1255 (RAM)                                                8


to second-guess Trane’s decision to replicate the Chile structure

in its restructuring of the Puerto Rico office and as an alleged

justification for Plaintiff’s discharge. The First Circuit has

admonished Courts not to do this. See Theidon v. Harvard Univ.,

948 F.3d 477 (1st Cir. 2020) (quoting Rodríguez-Cardi v. MMM

Holdings, Inc., 936 F.3d 40, 48-49) (1st Cir. 2019)) (quotation

marks omitted) (“[W]hen faced with employment decisions that lack

a     clear   discriminatory     motive,    [c]ourts   may     not   sit

as super personnel departments, assessing the merits --         or   even

the    rationality   --   of   employers   nondiscriminatory    business

decisions.”)

       Turning to Exhibit 10 (HVAC – PR 2013 Financial Summary),

Plaintiff fails to explain his “need” for that exhibit and instead

only addresses Defendants’ lack of authentication argument for the

same. (Docket Nos. 33 at 5-6 and 41 at 4-5). In an attempt to

counter the lack of authentication argument, he only avers that

Exhibit 10 is “substantially the same as Defendants Exhibit 5” of

Defendants’ SMUF, a 2013 Financial Summary of Climate Solutions

Puerto Rico. (Docket Nos. 20 at 5 and 41 at 4-5). He therefore

argues that even if the Court were to strike Plaintiff’s Exhibit

10 of his Opposition to the SMUF, “the same conclusion can be drawn

from Defendants’ Exhibit 5 of the SMUF” that the Company was making

a profit. (Docket No. 41 at 5). However, this argument hinders

Plaintiff. It shows the Court that Plaintiff does not actually
Civil No. 15-1255 (RAM)                                                    9


need Exhibit 10 to purportedly reach the same conclusion that Trane

was allegedly making a profit at the time it decided to discharge

Plaintiff.

     This second factor favors exclusion. Lastly, the Court notes

that “[r]eversals based on a sanctioned party's need for precluded

evidence are rare, and seldom based on that factor alone.” Harriman

v. Hancock Cty., 627 F.3d 22, 32 (1st Cir. 2010).

     C. The Plaintiff’s Justification for the Late Disclosure

     This third factor also weighs in favor of exclusion. In his

Opposition, Plaintiff contends that he chose to disclose the

Business Overview pertaining to Trane’s Chile office (Exhibit 5)

in his Opposition to SUMF because it only became relevant once

Defendants allegedly referenced Chile’s organizational structure

for the first time in their Motion for Summary Judgment. (Docket

Nos. 19 and 41 at 3). Plaintiff avers he only disclosed Exhibit 5

in reaction to the “new theory” that the restructuring of the

Puerto Rico office was based on Chile’s current structure. (Docket

No. 41 at 4).

     In their Reply, Defendants posit that it is unlikely that

Plaintiff first became aware of the alleged success of the “Chilean

structure” from their Motion for Summary Judgment, as the structure

of that office was first mentioned in the deposition of Mr. Enrique

Flefel (“Mr. Flefel”) taken on November 15, 2015, before the

discovery    cut-off   date.   (Docket   No.   45   at   2).   Moreover,   as
Civil No. 15-1255 (RAM)                                        10


Defendants highlighted in their Reply, Plaintiff’s own Exhibit 1

to his Opposition is an excerpt from Mr. Flefel’s deposition

addressing the Chilean structure. Id. (citing Docket No. 41-1).

Plaintiff avers however that Defendants only added this “new

theory” to their case after Mr. Flefel testified in his Deposition

that he wanted to implement the Chile structure in Puerto Rico.

(Docket No. 41 at 3-4). Plaintiff also argues that Defendants

failed to raise this theory before in the Answer to the Complaint

or in their Statement of Position before the EEOC. Id. at 4.

     The Court agrees with Defendants that Plaintiff failed to

supplement his initial disclosures and discovery by not providing

the Business Overview before the discovery cut-off date when he

had learned about the two-area structure in other Trane offices

from Mr. Flefel’s own deposition. Thus, he failed to comply with

Fed. R. Civ. P. 26(a) and 26(e). Id. Compare with Ares-Perez v.

Caribe Physicians Plaza Corp., 261 F. Supp. 3d 265, 268–69 (D.P.R.

2017) (holding that defendants complied with Fed. R. Civ. P.

Rules 26(a) and (e) as the disclosure of the existence of an ER

incident report in a deposition led to the subsequent production

of said report by Defendants forty (40) days later and twenty (20)

days prior to the discovery deadline).

     Moreover, Plaintiff failed to prove that the late disclosure

of Exhibit 5, and by extension Exhibit 10, was justified or

harmless. Plaintiff only addressed Defendants allegations that
Civil No. 15-1255 (RAM)                                                11


Exhibit   10   was   improperly   authenticated.   Merely   stating   that

Plaintiff had “access” to Exhibit 5 and 10 because of his General

District Manager role and that he simply “conducted a search and

found [the] documents” only after Defendants included their “new

theory” in the Motion for Summary Judgment is insufficient to

justify the late disclosures. (Docket Nos. 41 at 4 and 45 at 2).

Moreover, the affidavit attached to Plaintiff’s Opposition sought

to authenticate the Exhibits but serves to highlight the lack of

justification for late disclosures of the exhibits. (Docket Nos.

41 at 5-6 and 41-2). In the relevant part, Plaintiff’s affidavit

read as follows:

          7. As part of Trane’s ordinary course of business
     activities, financial data were regularly collected and
     updated by the finances team of each office.

          8. In my case, as District General Manager, I would
     constantly receive quarterly and yearly financial
     summaries regarding not only the Puerto Rico, but of the
     other Trane offices within the region. Moreover, I
     constantly used the best practices obtained from these
     summaries to make decisions and determine strategies for
     the office in Puerto Rico.

          9. Therefore, as District General Manager for Trane
     for thirteen (13) years, I can give faith and attest
     that the following documents [Exhibits 5 and 10] were
     prepared in the ordinary course of business of Trane and
     accessible to me as District General Manager.

(Docket No. 41-2 ¶ 7-9). This shows that Plaintiff had access to

the documents before discovery closed. See e.g., Berryman-Dages v.

City of Gainesville Fla., 2012 WL 1130074, at *3 (N.D. Fla. 2012).

The Berrymen-Dages Court concluded that “[s]ince all evidence
Civil No. 15-1255 (RAM)                                                         12


suggests that Berryman–Dages was in possession of the relevant

documents the whole time, and she does not provide justification

for    the late disclosures,        this     court    finds      that    she    has

violated Rule 26(e).”

       Lastly, Plaintiff attempts to justify his late disclosure by

stating that exhibits such as Exhibit 5 are “corporate document[s]

prepared and drafted by Defendants” and that “Defendants fail to

inform this Court that they are custodians of this document.”

(Docket No. 41 at 2-3). Defendants contend that they are not the

custodians of these Exhibits which are the responsibility of the

Trane Chile office while the present case is against Ingersoll-

Rand Puerto-Rico, Inc. and Trane Puerto Rico, LLC, “entities which

are circumscribed to operations within the jurisdiction of Puerto

Rico.” Id. The Court agrees with Defendants.

       Even if arguendo, Ingersoll Rand and Trane’s Puerto Rico

offices had access to those Exhibits, regardless of whether they

were produced by the Trane Chile office or its own office, that

does not justify Plaintiff’s late disclosure of the same. In

Shatsky v.    Syrian      Arab   Republic,    the    District    Court   for    the

District of Columbia held that knowledge of certain documents,

even   if   they   were    publicly   available      and   had    been   used   by

defendants in other cases, did not justify plaintiffs’ belated

disclosure. See Shatsky v. Syrian Arab Republic, 312 F.R.D. 219,

226 (D.D.C. 2015). The Shatsky Court held that it “is preposterous
Civil No. 15-1255 (RAM)                                                       13


to   suggest   that     knowledge,     however    atmospheric,      of   certain

documents ensures a fair and equal discovery process for the party

that is blindsided by their eleventh hour production. It surely

does not. Existential awareness has never been, nor will it ever

be, a substitute for production.” Id. See also, Martino v. Kiewit

New Mexico Corp., 600 Fed. Appx. 908, 911 (5th Cir. 2015) (“[E]ven

if a document is publicly available or in the opposing party's

possession, a party must still disclose it under Rule 26(a)(1)(A)

to provide notice of evidence central to its claims or defenses.")

      Plaintiff failed to prove that the Exhibits were unavailable

before the discovery cut-off, which in turn favors exclusion of

the Exhibits. See Maine Med. Ctr. v. William A. Berry & Son, Inc.,

2017 WL 1411478, at *3–4 (D. Me. 2017) (“MMC has not, however,

produced evidence that demonstrates that the information […] was

unavailable    before    Morin   was   consulted[.]     […]   MMC    offers   no

justification for why Morin was not consulted until long after the

deadline for initial expert disclosures, and more than a month

after the deposition of Dr. Bancroft.”)

      D. The Defendants’ Ability to Overcome the Late Disclosure’s
         Adverse Effects

      If the Exhibits were admitted, Defendants would be harmed in

the process. First, discovery might have to be re-opened, years

after it already closed on November 30, 2015. (Docket No. 14). The

First   Circuit’s     opinion    in    Harriman    v.   Hancock     County    is
Civil No. 15-1255 (RAM)                                         14


informative in this regard. Harriman held that a plaintiff’s late

disclosure was not harmless after defendants had already submitted

a summary judgment motion premised on evidence provided by both

parties before the discovery cut off. See Harriman, 627 F.3d at

31. To wit, Harriman explained:

     Harriman's   late  disclosure   was   not  a   harmless
     inconvenience. The defendants prepared and filed a
     summary judgment motion premised on evidence submitted
     before the discovery deadline. Harriman opposed the
     motion with affidavits obtained after that deadline,
     from witnesses whom he had not provided the defendants
     an opportunity to depose. While perhaps not as palpable
     as if trial were looming, the prejudice to defendants
     was real.

     Id. See also, Primus v. United States, 389 F.3d 231, 236 (1st

Cir. 2004) (finding prejudice when information disclosed after

summary   judgment   motion    filed   but    before   trial   was

imminent); Transamerica Life Ins. Co. v. Lincoln Nat'l Life Ins.

Co., 255 F.R.D. 645, 652 (N.D. Iowa 2009) (finding that belated

disclosure of documents was prejudicial to defendants because it

offered "a different picture of the relevant issues.") Lastly,

Plaintiff fails to state how admitting the proffered Exhibit 5 and

10 is harmless. Thus, the fourth Esposito factor favors Defendants.

     E. The Late Disclosure’s Impact on the Court’s Docket

     This case, filed in 2015, has been on the Court’s docket for

years. Further, Plaintiff’s eleventh-hour disclosure of Exhibits

5 and 10 resulted in the pending Motion in Limine, which in turn

only delayed even more this Court’s decision regarding the pending
Civil No. 15-1255 (RAM)                                             15


Motion for Summary Judgment. See Carrington Mortg. Servs. 2020 WL

86195, at *6. (“This case has lingered on the Court's docket for

years, […]    Plaintiff's last-minute delivery of exhibits to the

Defendant created the need for this motion and further delayed

resolution of the case. […] Permitting that course of action [re-

opening evidence] would extend the life of this case even more.”);

see also, González-Rivera v. Centro Médico Del Turabo, Inc., 931

F.3d 23, 28 (1st Cir. 2019) (quoting Santiago-Díaz, 456 F.3d at

277) (“[w]henever a party, without good cause, neglects to comply

with reasonable deadlines, the court's ability to manage its docket

is compromised.”) Moreover, just as in Gonzalez Rivera v. Hosp.

HIMA-Caguas, “it suffices to highlight that this is now one of the

oldest cases on the undersigned’s docket.” Gonzalez Rivera v. Hosp.

HIMA-Caguas, 2018 WL 4676925, at *6 (D.P.R. 2018), aff'd sub

nom. Gonzalez-Rivera, 931 F.3d 23. Moreover, “precluding them [the

exhibits]    does   not   obviously   or   automatically   result   in

dismissal.” Harriman, 627 F.3d at 32. Lastly, as in Harriman, here

too, the timing of the disclosure of these Exhibits after the close

of discovery and after Defendants’ filed their summary judgment

motion could potentially be viewed as a strategic move to avoid

summary judgment. See Harriman, 627 F.3d 22, 32 (“Harriman’s timing

for the disclosure [more than two months after the discovery

deadline, and about a month after defendants had moved for summary
Civil No. 15-1255 (RAM)                                            16


judgment], coupled with his furtive post-discovery search for

additional witnesses, could be viewed as strategic.” Id.

     F. Conclusion Regarding Sanctions
     Most of the Esposito factors favor exclusion of Exhibits 5

and 10. Plaintiff has failed to show how the disclosure of the

Exhibits was neither justified nor harmless. Therefore, pursuant

to Fed. R. Civ. P. 37, the Court GRANTS Defendants’ request to

strike Exhibits 5 and 10 (Docket No. 31-5 and 31-10) from the

record as well as additional facts stemming from the same. As the

Exhibits are stricken, the Court need not address whether they

were properly authenticated.

                           IV.    CONCLUSION

     For   the   reasons   discussed   herein,   the   Court    GRANTS

Defendants' Motion in Limine at Docket No. 33. The Trane Chile

Office “Business Overview” (Exhibit 31-5) and the HVAC Puerto Rico

office “2013 Financial Summary” (Exhibit 31-10), as well as any

additional facts stemming from the same in the pending Opposition

to SUMF are hereby STRICKEN from the record. The Caribbean Business

newspaper page (Docket No. 31-11) was voluntarily withdrawn from

the record by Plaintiff. (Docket No. 41 at 5).

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 21st day of February 2020.

                                 S/ RAÚL M. ARIAS-MARXUACH
                                 United States District Judge
